DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-15 and 19-22 in the reply filed on 06/13/22 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no apparent support in the disclosure for the limitation “wherein upon selection of an IAQ function via the remote screen, the remote device displays a selectable option for initiating a ventilation boost in the building, selectable options for selecting from at least two temporary ventilation boost times, and a selectable option for cancelling a temporary ventilation boost request received from the user interface of the controller”, as recited in claim 19.
This limitation was added to the claims in the preliminary amendment filed 01/24/18 in parent application serial no. 15/786,420 (see new claim 38).
At most, the specification discloses receiving a ventilation boost request from one or more remotely located ventilation boost control units (pg. 17 lines 10-11).  It is noted that Fig. 10 of the instant specification pertains to the user interface of the HVAC controller.  It does not pertain to a remote user interface of a remote device as recited in claim 19.
Claims 20-22 depend from claim 19 and thus are rejected by virtue of this dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-13 and 15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Dean-Hendricks et al. US 2013/0211600 (“Dean-Hendricks”).
Dean-Hendricks discloses:
Claim 2:	A control system for a building, comprising:
a heating, ventilation and air conditioning (HVAC) system configured to control a comfort level within a building (e.g., [0018]);
at least one indoor air quality (IAQ) component configured to control air quality conditions within the building (e.g., [0018]);
a controller configured to control the HVAC system and the at least one IAQ component (e.g., [0005]: “controller”, [0018]-[0019]: “HVAC controller 18”), the controller comprising a touchscreen display configured to present a user interface having a common screen for controlling the HVAC system and the at least one IAQ component (e.g., [0005]: “user interface”, Fig. 3, [0041], Fig. 10); and
a communications gateway (e.g., Fig. 2 #58) in communication with the controller and configured to send signals to and receive signals from a remote device at a separate location for controlling and monitoring the HVAC system and the at least one IAQ component (e.g., [0031]),
wherein upon selection of an IAQ function on the common screen, the controller presents a ventilation control screen that includes a selectable option for initiating a ventilation boost in the building, selectable options for selecting from at least two temporary ventilation boost times, and a selectable option for cancelling a temporary ventilation boost request received from either the ventilation control screen or the remote device at the separate location (e.g., Fig. 12, Fig. 13, [0059]-[0062]).
Claim 3:	The control system of claim 2, wherein the HVAC system comprises at least one of: a forced air type HVAC system, a boiler system, a radiant heating system, an electric heating system, a cooling system, a heat pump system, a system of ductwork, an air vent, a supply air duct, a return air duct, a zone control panel, a furnace, a heat pump, an electric heat pump, a geothermal heat pump, an electric heating unit, an air conditioning unit, or a damper and a valve (e.g., [0018].
Claim 4:	The control system of claim 2, wherein the at least one IAQ component comprises at least one of: an air exchanger, an air cleaner, a humidifier unit, a dehumidifier unit, or a ventilation unit (e.g., [0018]).
Claim 5:	The control system of claim 2, wherein the controller comprises a thermostat (e.g., [0005], [0020]).
Claim 6:	The control system of claim 5, wherein the touchscreen display comprises a liquid crystal display (LCD) touchscreen configured to present the user interface at the thermostat (e.g., [0036], [0041]).
Claim 7:	The control system of claim 5, wherein the touchscreen display comprises a dot matrix touchscreen configured to present the user interface at the thermostat (e.g., [0036], [0041]).
Claim 8:	The control system of claim 2, wherein the communications gateway is configured to enable wireless communications between the controller and the remote device (e.g., [0031]).
Claim 9:	The control system of claim 2, wherein the communications gateway is configured to enable wireless communications between the controller and at least one component of the HVAC system (e.g., [0019]).
Claim 10:	The control system of claim 2, wherein the communications gateway is configured to enable wireless communications between the controller and the at least one IAQ component (e.g., [0019]).
Claim 11:	The control system of claim 2, wherein the remote device comprises a smartphone (e.g., [0040], The remote device is not positively recited in the “control system” of claim 2 and therefore the particular type of remote device claimed here does not receive patentable weight. Claim 2 only requires a communications gateway that is capable of communicating with some generic remote device. In order for this limitation to receive patentable weight the “remote device” would have to be positively recited as one of the components of the “control system” of claim 2.).
Claim 12:	The control system of claim 2, where the separate location is within the building (e.g., Fig. 1 #40) and separate from the controller (e.g., Fig. 1 #18).
Claim 13:	The control system of claim 2, where the separate location is outside the building (The remote device is not positively recited in the “control system” of claim 2 and therefore its particular location claimed here does not receive patentable weight. Claim 2 only requires a communication gateway that is capable of communication with a remote device at some generic remote location. In order for this limitation to receive patentable weight the “remote device” would have to be positively recited as one of the components of the “control system” of claim 2.).
Claim 15:	The control system of claim 14, wherein the controller is configured to activate at least one of a humidifier unit or a dehumidifier unit to establish the first humidity set point within the building during the first one of the plurality of selectable time periods of the normal operating schedule (e.g., [0035], [0057]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean-Hendricks in view of Harrod et al. US 2010/0070089 (“Harrod”).
Dean-Hendricks discloses:
Claim 14:	The control system of claim 2, wherein the user interface enables a user to select a first humidity set point for a first one of a plurality of selectable time periods of a normal operating schedule (e.g., [0035], [0057])
Dean-Hendricks does not explicitly disclose that the user interface enables a user to program a second humidity set point for a vacation period that is different from the first humidity set point of the first one of the plurality of selectable time periods of the normal operating schedule.
Harrod discloses an HVAC controller user interface that enables a user to program a second humidity set point for a vacation period that is different from a first humidity set point of a first one of the plurality of selectable time periods of a normal operating schedule (e.g., [0122]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dean-Hendricks with Harrod in order to save energy by modifying the humidity settings when the user is on vacation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
07/02/22